Title: To John Adams from Samuel Dexter, 13 November 1800
From: Dexter, Samuel
To: Adams, John



War Department 13th November 1800

In obedience to the order of the President of the United States, the Secretary of War respectfully represents to him
That the only matters relating to his department which appear deserving of notice in the speech of the President at the opening of the next Session of Congress are that the Country is now amply supplied with military stores of every description, except that more Cannon and Small arms than are now on hand might be necessary in case of a War; and that such now is the improved and perfect state of the manufacture of those articles, and of all things appertaining to the use of them, that a sufficient number could be made in the Country in a short time, and of as good a quality as any manufactured in Europe. Perhaps some legislative encouragement to the Artists employed in these manufactures ought to be given, permanently to establish these important and necessary arts in our Country. In these respects the United States are well prepared for War, and it might be useful to let the Governments of European Nations know it by mentioning it to the Legislature.
The Secretary further represents
That the fortifying of Ports and Harbors is yet incomplete and the Science of Fortification less understood than any other part of the military Art. The Appropriations for these purposes are expended, and more money is indispensably necessary.
All which is respectfully submitted.
